Francis E. Sweeney, Sr., J.,
dissenting. Respectfully, I dissent. This disciplinary action stems from respondent’s handling of the sentencing and postsentencing activities involved in the Kawaguchi criminal proceedings. The board found that during these proceedings, respondent offered defendant Kawaguchi an improper sentencing quid pro quo — prison if she sought an abortion, probation if she did not have an abortion. Based in large part upon this finding, the majority concludes that respondent has violated Canon 3(B)(5) (by acting with bias or prejudice), Canon 3(E)(1) (by not disqualifying herself where her impartiality *208could reasonably be questioned), and DR 1-102(A)(5) (by acting in a manner prejudicial to the administration of justice).
Contrary to the majority, I do not believe the relator has proven that there was a sentencing quid pro quo or that respondent’s personal beliefs caused her to be biased or partial in overseeing the Kawaguchi proceedings. Even though I would find that respondent has violated one of the three charges, namely DR 1-102(A)(5), in my opinion, the facts of this case do not warrant a six-month suspension. Instead, I believe the more appropriate sanction would be a public reprimand.
It is fundamental that in disciplinary proceedings, the relator must prove the facts necessary to establish an ethical violation by clear and convincing evidence. Ohio State Bar Assn. v. Reid (1999), 85 Ohio St.3d 327, 708 N.E.2d 193, paragraph two of the syllabus. Under this stringent standard, the relator must produce sufficient evidence to establish in the mind of the trier of fact a “firm belief or conviction of the facts sought to be established.” Cross v. Ledford (1954), 161 Ohio St. 469, 53 O.O. 361, 120 N.E.2d 118, paragraph three of the syllabus. I do not believe the relator has satisfied this burden with respect to proving a violation of Canon 3(B)(5) or 3(E)(1).
Canon 3(B)(5) provides that a judge shall perform judicial duties without bias or prejudice. The panel found that respondent violated this Canon because her sentencing of Kawaguchi “was, in part, motivated by her personal beliefs regarding abortion, which rendered her unable to objectively apply the standards which she was required to follow in sentencing her.” The majority agreed with this conclusion, finding that respondent’s antiabortion beliefs caused her to offer Kawaguchi an improper sentencing quid pro quo. However, in my opinion, the record is insufficient to provide clear and convincing evidence to support this finding or the conclusion that respondent’s bias against abortion caused her to impose an unfair sentence on Kawaguchi.
With respect to the issue of whether respondent offered Kawaguchi a sentencing quid pro quo, respondent has been adamant in her position that she never intended to offer Kawaguchi immediate probation in exchange for her assurance that she would not seek an abortion. While conceding that she could have done a better job with the terminology she used at the sentencing hearing, respondent insists that she always intended to impose a custodial sentence on Kawaguchi. Even at the sentencing hearing, respondent stated emphatically that the sentence she was imposing was not contingent upon anything but was based on all the factors before her, including her perception of Kawaguchi as a flight risk.
Nevertheless, in upholding the board’s finding of a sentencing quid pro quo, the majority rejects this explanation and instead relies on certain testimony, while ignoring other vital portions of the sentencing transcript and record. When the *209entire record is read, it becomes evident to me that the words used by respondent are subject to varying interpretations and that the explanations given by respondent are reasonable.
The sentencing transcript itself is replete with ambiguities. In several instances, respondent said things that could be easily interpreted in her favor. For instance, the parties dispute what respondent meant when she told Kawaguchi at the sentencing hearing, “I’m trying to work out my time frame if I would place you on probation.” Respondent explained that when she made this remark, she was trying to work out dates in her mind to determine whether she could grant Kawaguchi shock probation so that her child would not have to be born in the penitentiary. Although respondent did not use the word “shock” when she referred to probation, she testified that this was her intent. Kawaguchi’s attorney, Anthony Vegh, testified that he did not understand what respondent meant by this remark. The majority also acknowledges that “it is unclear what Cleary means” by this statement. Nevertheless, the majority somehow concludes that “rather than indicating an offer of shock probation, Cleary’s statement that she is ‘trying to work out my time frame’ is more reasonably construed as an inquiry about when she could expect Kawaguchi to give birth.” The majority’s conclusion on this point is weak and is based on evidence that is certainly not sufficient to satisfy the clear and convincing standard.
Another ambiguous remark the majority relies on as further proof of a sentencing quid quo pro is respondent’s statement “I’m saying that she is not having a second term abortion.” When read in context, this remark, albeit a blunt one, could very well be interpreted to mean what respondent suggests— that she was not going to reduce the sentence simply because Kawaguchi was pregnant.
The majority also places great weight on the testimony of attorney Robert Steely to support its quid-pro-quo theory and as proof of respondent’s bias and partiality. Steely testified before the panel that he had an off-the-record discussion with respondent in which she offered Kawaguchi a sentencing quid pro quo. However, this testimony, which was given twenty-six months after the sentencing hearing, is called into question by Steely’s own memorandum written two days after the hearing. Although this memorandum refers to a possible sentencing quid pro quo, it merely reflects Steely’s subjective understanding of what respondent meant at the sentencing hearing, rather than what respondent expressly stated. The memorandum contains no explicit reference to an off-the-record offer of a sentencing quid pro quo. To the contrary, the memorandum is consistent with respondent’s position that she was simply proposing shock probation. According to the memorandum, when Kawaguchi was in lockup, *210Steely was told that the original sentence would stand but that shock probation would be granted if Steely filed a motion.
The majority acknowledges that the memorandum does not explicitly refer to any off-the-record discussion. Nevertheless, the majority concludes that “the panel may have quite reasonably concluded that it implicitly did so.” This conclusion is a weak one and is simply not supported by the memorandum itself.
Thus, based on the entire record, I do not believe that there was proof by clear and convincing evidence of a sentencing quid pro quo. Therefore, I would also disagree with the majority’s conclusion that respondent was biased in sentencing Kawaguchi. The parties stipulated that the sentence imposed was within the bounds of law. In fact, respondent sentenced Kawaguchi to the minimum six-month term of imprisonment, whereas her accomplices were sentenced to six years in prison. Thus, the sentence itself was fundamentally fair.
Although the remarks made by respondent may be considered intemperate, in my opinion there is no showing that the fairness of the proceeding was undermined by respondent’s personal beliefs. Although respondent may have been emotional during the sentencing of Kawaguchi, I do not believe that her reaction proves that the sentence she imposed was based in part on her being biased or prejudiced. As stated by one court, “the mere fact a judge has an emotional reaction does not demonstrate that the judge is biased or prejudiced.” Cook v. Indiana (Ind.App.1993), 612 N.E.2d 1085, 1088 (trial judge who cried during sentencing hearing found not to be biased).
Furthermore, contrary to the majority, I believe that State v. Arnett (2000), 88 Ohio St.3d 208, 724 N.E.2d 793, supports respondent’s position. Although the Arnett decision was not a disciplinary action, its rationale is persuasive in this case. In Arnett, we held that the judge’s reference to the Bible did not add an impermissible factor to her sentencing decision. Id. at 215, 724 N.E.2d at 799. Likewise, in this case, I do not believe that respondent’s antiabortion statements showed that she was motivated to impose the six-month sentence on Kawaguchi. Consequently, for all the above reasons, I would not find a violation of Canon 3(B)(5).
Nor would I find that relator has proven by clear and convincing evidence that respondent has violated Canon 3(E)(1), requiring judicial disqualification when impartiality might reasonably be questioned. The majority believes that because of her antiabortion beliefs, respondent should have disqualified herself from ruling upon the postsentencing motion for bond. However, the fact that respondent countermanded an order made in a case she was assigned to is not tantamount to her acting with bias or prejudice. It was well within respondent’s authority to countermand an order made in her absence in connection with a case assigned to her docket. See Cuyahoga C.P. Loc.R. 15(B), which states: “It shall *211be the duty of the assigned judge to handle all court activity, including motions, emergency matters, case management conferences, pretrials, trials, and any post trial matters associated with the cases assigned to the docket.” Since I do not believe that respondent acted improperly or with partiality in this regard, I would reject the board’s finding that respondent violated Canon 3(E)(1).
Thomas P. Meaney, Jr. and Burt J. Fulton, for relator.
Jones, Day, Reavis &■ Pogue, Robert C. Weber, Robert P. Ducatman, Geoffrey J. Ritts, Tracy K. Stratford and Matthew A. Kairis, for respondent.
Christopher A. Ferrara, in support of respondent, for amicus curiae American Catholic Lawyers Association, Inc.
However, since respondent’s overall conduct could appear to an objective observer to be unjudicial, I would uphold the DR 1-102(A)(5) violation. Nevertheless, I believe that the appropriate sanction for this type of violation is a public reprimand.
Douglas and Lundberg Stratton, JJ., concur in the foregoing dissenting opinion.